Name: Regulation (EEC) No 564/68 of the Commission of 24 April 1968 on the non-fixing of an additional amount for imports of live swine and pig carcases from Poland
 Type: Regulation
 Subject Matter: information technology and data processing;  EU finance;  trade;  Europe;  animal product;  means of agricultural production
 Date Published: nan

 Avis juridique important|31968R0564Regulation (EEC) No 564/68 of the Commission of 24 April 1968 on the non-fixing of an additional amount for imports of live swine and pig carcases from Poland Official Journal L 107 , 08/05/1968 P. 0006 - 0006 Finnish special edition: Chapter 3 Volume 2 P. 0042 Danish special edition: Series I Chapter 1968(I) P. 0103 Swedish special edition: Chapter 3 Volume 2 P. 0042 English special edition: Series I Chapter 1968(I) P. 0108 Greek special edition: Chapter 03 Volume 3 P. 0050 Spanish special edition: Chapter 03 Volume 2 P. 0133 Portuguese special edition Chapter 03 Volume 2 P. 0133 REGULATION (EEC) No 564/68 OF THE COMMISSION of 24 April 1968 on the non-fixing of an additional amount for imports of live swine and pig carcases from Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 121/67/EEC 1 of 13 June 1967 on the common organisation of the market in pigmeat, and in particular Article 13 (2) thereof; Having regard to Commission Regulation No 202/67/EEC 2 of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries, and in particular Article 6 thereof; Whereas, where the free-at-frontier offer price for a product falls below the sluice-gate price, the levy on that product must be increased by an additional amount equal to the difference between the sluice-gate price and that offer price; Whereas the levy is not, however, increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports into the Community of products originating in and coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided; Whereas, by letter dated 24 April 1968, the Government of the Polish People's Republic stated that it was prepared to give such guarantee for exports to the Community of live swine and pig carcases ; whereas it will ensure that such exports are made only by the State foreign trade agency Animex ; whereas it will ensure also that deliveries of the above-mentioned products are not made at free-at-Community-frontier prices lower than the sluice-gate prices valid on the day of customs clearance ; whereas, to that end, it will see to it in particular that the State foreign trade agency Animex does not take any action which might indirectly bring about prices lower than the sluice-gate prices, such as taking over marketing or transport costs, granting rebates, resorting to linked transactions or any other action having similar effect; Whereas the Government of the Polish People's Republic has, furthermore, stated that it is prepared to communicate regularly to the Commission, through the State foreign trade agency Animex, details of exports of live swine and pig carcases to the Community and to enable the Commission to exercise continuous supervision of the effectiveness of the measures it has taken; Whereas questions affecting observance of the guarantee given have been discussed in detail with representives of the Polish People's Republic ; whereas following these discussions, it may be assumed that the Polish People's Republic is in a position to abide by its guarantee ; whereas, consequently, there is no need to levy an additional amount on imports of the above-mentioned products originating in and coming from the Polish People's Republic; Whereas the Management Committee for Pigmeat has not delivered an Opinion within the time limit set by its Chairman; HAS ADOPTED THIS REGULATION: Article 1 The levies fixed in accordance with Article 8 of Regulation No 121/67/EEC shall not be increased by an additional amount in respect of imports of live swine 1OJ No 117, 19.6.1967, p. 2283/67. 2OJ No 134, 30.6.1967, p. 2837/67. (sub-heading No ex 01.03 A II (b) of the Common Customs Tariff) and pig carcases (sub-heading No ex 02.01 A III (a) 1 of the Common Customs Tariff) originating in and coming from the Polish People's Republic. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1968. For the Commission The President Jean REY